               Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
CHRISTOPHE ROBERTS,
                                                               Case No. 21-cv-2559
                                          Plaintiff,

                  -against-                                    COMPLAINT

PUMA NORTH AMERICA, INC.,                                      JURY TRIAL DEMANDED

                                            Defendant.
-----------------------------------------------------------x


          Plaintiff Christophe Roberts (“Roberts” or “Plaintiff”), by his attorneys, Romano Law

PLLC, hereby files his complaint against Defendant Puma North America, Inc. (“Puma” or

“Defendant”). Plaintiff alleges as follows on personal knowledge as to matters relating to himself

and on information and belief as to all other matters:

                                       NATURE OF THE ACTION

          1.     Plaintiff Christophe Roberts brings this action for preliminary and permanent

injunctive relief and damages against Puma for infringement of Roberts’s intellectual property

rights.

          2.     This is case about willful infringement by Puma, a global corporation, and its theft

of Brooklyn-based award-winning black artist Christophe Roberts’s signature artwork and design.

          3.     Roberts’s calling card brand image is his “Roar” Mark registered with the United

States Patent and Trademark Office (“USPTO”) as:




                                                         1
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 2 of 22




       4.      As detailed below, Puma hired several artists who worked with Roberts, and then

began using iconography similar to Roberts.

       5.      Puma ultimately took Roberts Roar Mark, using a similar calligraphic ink outline

and contour depiction of teeth with similar line weights and “wild style” aesthetic.

       6.      When Roberts asked Puma to cease and desist using his mark, Puma indicated it

did not really use the mark for sales, and intended to use it only promotionally.

       7.      Instead, Puma expanded sales of merchandise through, for example, a “Bite Back”

line under its “Puma Basketball” clothing apparel line using this infringing logo:




       8.      Further, Puma is using Roberts’s trademark in large national ad campaigns

targeting its products to National Basketball League (“NBA”) consumers.

       9.      Roberts works in fine art and is also famous in the “sneakerhead” community, i.e.

individuals who participate in sneaker purchasing and culture, and as to which there is a large

crossover to basketball and basketball related clothing and apparel.

       10.     Sneakerheads and others who follow Roberts’s art have noticed Puma’s branding

and informed Roberts that Puma “stole” his artwork.




                                                 2
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 3 of 22




       11.      Others have contacted Roberts to ask whether he is working with Puma since his

design appears on their merchandise.

       12.      Roberts is about to launch his own product line in additional similar merchandise

using his trademark.

       13.      Roberts’s marketing campaigns, brand and image are in imminent danger of being

crushed by Puma’s national marketing power and distribution channels.

       14.      Accordingly, Roberts asserts federal and state claims for trademark infringement

and unfair competition, statutory claims and trademark dilution under New York law.

       15.      Absent injunctive relief, Roberts will suffer irreparable harm to his goodwill,

reputation, and business.

                            PARTIES JURISDICTION AND VENUE

       16.      Roberts is a natural person and a citizen and resident of the State of New York,

Kings County.

       17.      Upon information and belief, Defendant is a Delaware corporation with a principal

place of business located at 10 Lyberty Way, Westford, Massachusetts 01886.

       18.      Upon information and belief, Defendant has a registered agent in this District and

can be served in New York City.

       19.      Additionally, Defendant has a flagship store located at 609 5th Avenue, New York,

New York 10017, with merchandise with the infringing trademark available for purchase.

       20.      As such, this Court has federal question subject matter jurisdiction pursuant to 28

U.S.C. § 1331 and 15 U.S.C. § 1121 since this is a civil action arising under the Lanham Act, 15

U.S.C. §§ 1051, et seq.




                                                 3
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 4 of 22




        21.     This Court has supplemental jurisdiction over the remaining claims pursuant to 28

U.S.C. § 1367 as they are so related to the federal claims in the action that they form part of the

same case or controversy.

        22.     Defendant transacts business in New York, committed tortious acts within New

York, and caused injury to Roberts in New York.

        23.     Roberts’s claims, alleged below, arise from Defendant’s activities in New York.

        24.     In particular, upon information and belief, Defendant: (i) regularly solicits and

conducts business in New York, (ii) contracts to supply goods and services in New York, (iii)

engages in other persistent courses of conduct, and derives substantial revenue from goods used

or consumed and services rendered in New York.

        25.     Moreover, Defendant committed acts of infringement at issue in this case in New

York and in this District.

        26.     Defendant’s acts of infringement outside of New York caused injury to Roberts in

New York, and Defendant expected or should reasonably have expected such acts to have

consequences in New York.

        27.     Accordingly, the Court has personal jurisdiction over Defendant pursuant to New

York CPLR § 302.

        28.     This Court also has personal jurisdiction over Defendant because, upon information

and belief, Defendant has systematic and continuous contacts with the forum and Roberts’s claims

arises out of or relate to those contacts.

        29.     In addition, Defendant sells merchandise, including merchandise with the

infringing trademark prominently displayed, on its highly interactive website, which is

continuously accessible, and targets, sells, and ships goods to consumers in New York.



                                                4
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 5 of 22




       30.     Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because upon

information and belief, the events or omissions giving rise to the claims occurred and continue to

occur in the Southern District of New York.

                  FACTS APPLICABLE TO ALL CLAIMS FOR RELIEF

A.     Background

       31.     Roberts is a talented, young, black, Brooklyn-based artist, well-known for his

unique sculptures created using sneaker shoe boxes.

       32.     Roberts is a Chicago-reared artist of Bahamian and Southern Black American

descent.

       33.     Roberts artworks grapple with and complicate notions of home, masculinity, and

consumerism.

       34.     Roberts creates sculptures, paintings, drawings, art installations, and artistic

designs that are displayed at art shows, public events, social media, and other media outlets.

       35.     Roberts’s work is often inspired from Caribbean and African folk tales and

repurposes everyday objects to create found art and carbon footprint-free pieces.

       36.     His work has been widely exhibited and he has participated in notable shows

throughout the United States, including without limitation, at Lyons Wier Gallery in New York,

New York, NBA Allstar Week in Chicago, Illinois, NBA Art Week in Vancouver, Canada,

Widen+Kennedy in Portland, Oregon, New Gallery of Modern Art in Charlotte, North Carolina,

Long View Gallery in Washington D.C., Islip Art Museum in Long Island, New York, Mocada

Museum in Brooklyn, New York, and Royal Ontario Museum in Toranto, Ontario.

       37.     Roberts also regularly collaborates with popular individuals and brands to create

and exhibit his work, including Nike conventions such “Air Max Con 2016” and on Nike’s



                                                 5
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 6 of 22




website. See Exhibit 1 annexed hereto is a true and accurate screenshot of Roberts featured on

Nike’s Website.

        38.    His ongoing commissions with Nike include sculptures as the Manhattan flagship

store and the Stapes Center as well as his commissioned sculptures and installations.

        39.    Roberts was prominently featured in a two-part highlight of his work by Esteban

Serrano on Complex, a large media platform, with over 2.4 million subscribers on social media,

that is focused on style, sneakers, and sports. See Esteban Serrano, Christophe Roberts Shares His

World    of    Sneaker      Box   Sculptures    (Part   1),   COMPLEX       (Mar.       16,   2018),

https://www.complex.com/sneakers/2018/03/christophe-roberts-shares-his-world-of-sneaker-

box-sculptures;     Esteban Serrano, Christophe Roberts Shares His World of Sneaker Box

Sculptures          (Part         2),          COMPLEX           (Mar.         20,            2018),

https://www.complex.com/sneakers/2018/03/christophe-roberts-shares-his-world-of-sneaker-

box-sculptures-2.

        40.    Roberts was recently awarded the 2020 Colene Brown Art Prize, which awards

grants to ten New York-based visual artists.

        41.    Roberts has also been successful in commissioning multiple private pieces.

        42.    Moreover, Roberts is immersed in sneaker culture and recognized as a

“sneakerhead.”

        43.    Sneakerhead is a term referring to a sneaker enthusiast, who collects and trades

sneakers as a hobby, and who is typically knowledgeable about the history of sneakers.

        44.    Sneakerhead culture has a strong overlap with basketball related merchandising,

clothing, marketing, and art.




                                                 6
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 7 of 22




       45.     Roberts’s popularity and notoriety have allowed him to grow a successful business,

which includes selling merchandise such as t-shirts, jackets, hats, posters, pins, and more.

       46.     Through extensive efforts and energy, Roberts developed substantial brand

recognition and goodwill.

       47.     Since as early as 2013, Roberts used a unique stylized symbol, which he designed

himself, as his artistic signature and to represent his overall brand (the “Roar Mark”).

       48.     Beginning in or around 2013, Roberts began using the Roar Mark on all of his art

and social media, including his Instagram account “@therealchristophe,” and website at

https://www.christopheroberts.com.

       49.     In early 2014, Roberts first used the mark in commerce through a jacket he designed

which prominently featured the mark.

B.     The Registered “Roar Mark” Design and Use

       50.     The Roar Mark consists of a design of an outline of sharp teeth, wherein the design

consists of an upper row of teeth and lower row of teeth, each of which is depicted as an individual

hand-drawn outline.

       51.     The Roar Mark, featured below, has become synonymous with Christophe Roberts

and is a core part of his professional identity.




                                                   7
               Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 8 of 22




         52.    In or about early 2014, a jacket designed for Roberts’s brand, featured below, that

prominently featured his Roar Mark.




         53.    The above jacket was the first time Roberts used the Roar Mark on merchandise in

commerce in or about early 2014.

         54.    In or about the summer of 2014, Roberts expanded his merchandise and started

selling jackets, t-shirts, hoodies, and pins with the Roar Mark prominently featured.

         55.    Roberts promoted his Roar Mark on all his merchandise, including without

limitation, jackets, t-shirts, hoodies, pins.

         56.    Roberts uses the Roar Mark in all his advertisements and promoted his merchandise

and art under the Roar Mark.

         57.    Roberts also invested in paid advertisements on social media to expand his brand’s

reach.

         58.    Roberts recently hired public relations personnel to expand his brand reach.




                                                 8
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 9 of 22




        59.     The Roar Mark continues to be prominently featured on both his artwork and his

merchandise.

        60.     Roberts’s merchandise is advertised, promoted, and offered for sale at his studio,

Manza Studios, in Brooklyn, New York, art shows he attends—including the 2014 Afropunk

Festival—and on his website at https://www.christopheroberts.com/manzastudios.

        61.     In or about December 2020, Roberts removed all of his merchandise for sale from

his website in order to prepare for the relaunch of his brand on the website.

        62.     Roberts’s brand relaunch is currently scheduled for mid-April 2021, after which all

of Roberts’s merchandise, baring the Roar Mark, will be available online for purchase. Annexed

as Exhibit 2 hereto is a true and accurate depiction of examples of Roberts merchandise bearing

the Roar Mark. Annexed as Exhibit 3 hereto is a true and accurate depiction of Roberts’s

prominent display and use of his Roar Mark on his artwork on his website, his studio, and at various

art showings.

        63.     Exhibit 3 annexed hereto depicts some of Roberts’s prominent use of his Roar Mark

in his art and at his art installations.

        64.     Roberts was one of two artists at the 2020 NBA Allstar week who had his own

designated area.

        65.     Roberts’s merchandise has been purchased by customers in many states across the

United States, and internationally.

        66.     Roberts also has a strong social media presence on his Instagram account

“@therealchristophe,” where the Roar Mark is prominently featured in his posts and main profile

picture.




                                                 9
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 10 of 22




C.     Roberts’s Successful Registration of the Roar Mark with the USPTO

       67.     On or about December 10, 2018, Roberts filed an application with the United States

Patent and Trademark Office (“USPTO”) to register the Roar Mark under Serial Number

88223502, noting a first use in 2012 and a first use in commerce in 2014.

       68.     On November 19, 2019, the USPTO registered The Roar Mark under Registration

Number 5,912,449 for T-shirts, hoodies, jackets, and custom design and development of visual art

displays. See Exhibit 4.

       69.     Roberts continues to own and use the Roar Mark as a registered and active

trademark.

D.     Defendant’s Discovery and Theft of the Roar Mark

       70.     In January 24 and 25 of 2018, Roberts created an art installation in New York, New

York for The Gatorade Company (“Gatorade”).

       71.     Roberts hired several people to help him execute the Gatorade art installation.

       72.     Around January 24, 2018, Emory Jones (“Mr. Jones”) went to Roberts’s exhibition

at the Gatorade installation.

       73.     Upon information and belief, Mr. Jones worked with Puma, and has an influential

role in the Puma Basketball division.

       74.     Roberts met and spoke with Mr. Jones at the Gatorade event.

       75.     After Roberts’s Gatorade installation, Mr. Jones hired several people who worked

with Roberts on the Gatorade installation.

       76.     Since then, Puma Basketball has significantly integrated the Roar Mark into their

merchandise collection.




                                               10
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 11 of 22




       77.     In or about June of 2018, Puma started publicly using the Roar Mark on

merchandise, and the advertisements, marketing, and promotion of Puma merchandise.

E.     Defendant’s Infringement of the Mark to Promote its Basketball Merchandise

       78.     Specifically, Puma has been marketing its line of NBA basketball products and

prominently using the Roar Mark on its merchandise, including without limitation shirts, jackets,

and sweatshirts (the “Infringing Products”).

       79.     Starting in or around June of 2018, Puma’s efforts to court consumers in the

basketball market were widely reported.

       80.     For example, on June 21, 2018 Vox Media-owned sports blogging website

SBNation published Kristian Winfield’s article Here’s how PUMA is trying to get back into NBA

sneakers, which featured several photos and social media posts about a Puma store near Barclay’s

Center in Brooklyn, New York selling merchandise with the Roar Mark.                         See

https://www.sbnation.com/2018/6/21/17490472/puma-hoops-nba-resurgence-marvin-bagley-

deandre-ayton-michael-porter-jr-zhaire-smith.




                                                11
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 12 of 22




       81.     Similarly, on August 1, 2018, ESPN published Nick DePaula’s article, Puma’s

unexpected     NBA    comeback:      ‘You    can    only   surprise    people    once.’       See

https://www.espn.com/nba/story/_/id/24245215/how-sneaker-brand-puma-making-unexpected-

comeback-world-basketball-sneakers-nba.

       82.     Reflecting Puma’s continuing efforts to brand in the basketball market, on June 11,

2019, Yahoo! Finance published Reggie Wade’s article How Puma is becoming relevant in

basketball again. This article featured a photo of Deandre Ayton, the first overall NBA draft pick

of 2018, wearing a Puma shirt with Roberts’s Roar Mark prominently showcased.                See,

https://finance.yahoo.com/news/how-puma-is-becoming-relevant-in-basketball-210335622.html.




       83.     On August 29, 2019 Sneakernews.com, a prominent sneaker and sneakerhead

website, published Ross Dwyer’s article, PUMA Hoops Signs Knicks Rookie R.J. Barrett. This

article featured an @pumahoops social media post which depicted New York Knicks guard R.J.

Barrett standing in front of a large multi-story Puma mural in featuring a portrait of Barrett and

Puma’s logo. See, https://sneakernews.com/2019/08/29/rj-barrett-puma-hoops-shoe-deal/.

                                               12
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 13 of 22




       84.     In short, Puma used the Roar Mark as a prominent part of its valuable push into the

basketball market.

       85.     For example, featured below are just two examples of the ways Puma infringed on

Roberts’s mark and incorporated it into its own merchandise available in commerce.




Annexed hereto as Exhibit 5 are true and accurate depictions of many examples of such Infringing

Products since Puma started using the Roar Mark in or around 2018. Annexed hereto as Exhibit

6 are true and accurate depictions of just some of the many examples of Puma using the Roar Mark

to market its products online via its website at https://us.puma.com/en/us/home, its Puma

Basketball Instagram at “@pumahoops”, and various other advertising efforts.

       86.     As shown in these images, Puma’s infringing mark consists of an outline of teeth,

similar to the Roar Mark.

       87.     Puma’s infringing mark also uses a frontal perspective, similar to the Roar Mark.

       88.     Puma’s infringing mark depicts only the contour of teeth and not a face or other

aspect, similar to the Roar Mark.

       89.     Puma’s infringing mark also uses a hand drawn ink and calligraphic style, similar

to the Roar Mark.



                                               13
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 14 of 22




       90.     Puma’s infringing mark also uses a line feel known as “wild style” in graffiti art,

similar to the Roar Mark.

       91.     Puma’s infringing mark uses a similar line weight as Roberts’ Roar Mark.

       92.     In short, Puma’s infringing mark is substantially similar to Roberts’ Roar Mark.

       93.     Continuing its infringement, Puma Hoops set up a pop-up store in Brooklyn, New

York, featured below, that blatantly used Roberts’s mark not only on available Chinatown Market

merchandise inside, but brazenly on the store front. See Jrich, Puma Hoops x Chinatown Market

2018 NBA Draft Pop Up Experience: The Return, MORE THAN STATS, (June 23, 2018),

https://morethan-stats.com/puma-hoops-x-chinatown-market-2018-nba-draft-pop-up-experience/.




       94.     Puma has even copied Roberts’s packaging of his merchandise. See Exhibit 7.

       95.     As show in Exhibit 7, hereto, Puma copied the packaging Roberts used to sell his

t-shirt in (i.e. a white take-out container with the Roar Mark drawn on the top) next to a June 20,

2018 photo from @pumahoops Instagram photo marketing, upon information and belief, a limited

edition shoe, with a white shoebox and the Roar Mark drawn on the lid.

       96.     Additionally, as seen in a widely publicized photo, Shawn Corey Carter,

professionally known as “JAY-Z” (hereinafter “Mr. Carter”), attended Game 3 of the NBA Finals



                                                14
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 15 of 22




on June 5, 2019 and wore a Puma shirt clearly, and plainly displaying the Roar Mark in white lines

on a black background. See Exhibit 8.

       97.      In fact, the shirt Mr. Carter wore with the infringing mark is an inverse of a shirt

Roberts previously sold. Compare Exhibit 8 with Exhibit 2 at pg. 1 and 3.

       98.      Upon information and belief, Mr. Carter is Creative Director at Puma, and works

closely with the Basketball Operations within Puma.

       99.      Notably, on or about June 6, 2019, Upscale Hype, a high-end lifestyle online

magazine, posted a social media post and article after photo of Mr. Carter went viral titled “Jay-Z

and Beyonce wears a Paper Planes Hat, Christophe Roberts T-Shirt, and Puma Sneakers with

Beyonce in Burberry Coat with By Far Bag”. See Exhibit 8.

       100.     Roberts received numerous messages and social media posts from friends and fans

praising him and congratulating him on his supposed collaboration with Puma and Mr. Carter.

       101.     To be clear, Roberts has never collaborated with Puma, and never authorized Puma

to use his Roar Mark.

F.     Roberts’s Attempts to Protect his Creative Property and Defendant’s Continued Use

       102.     On or about August 19, 2019, Roberts sent a cease and desist letter to Puma.

       103.     Based on following discussions between the parties, Roberts understood that Puma

did not intend to use the Roar Mark on items for sale, that it had made limited sales of merchandise

using the Roar Mark, and that it did not intend to continue use of the Roar Mark.

       104.     Accordingly, Roberts did not pursue his infringement claims at that time.

       105.     However, around September and October 2020, Puma rolled out a large

advertisement campaign during the 2020 NBA Finals which featured Roberts’s Roar Mark.




                                                 15
               Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 16 of 22




        106.     On or about February 19, 2020, Puma posted on their public website an article titled

“Puma full-year and Q4 2019 results” in which the “Brand Strategy” section mentions a successful

re-entry into the NBA basketball season and mentions that its “products were very visible on the

court throughout the NBA Season, the All-Star Game, the Playoffs and NBA Finals.” See Exhibit

9 at pg. 10.

        107.     On or about November 23, 2020, Statista, a statistics portal specializing in market

and consumer data, stating that Puma “bounce[s] back” financially and specifically mentions Puma

entering back into the basketball arena and how Puma likely hoped that will increase product sales.

See M. Shahbandeh, Puma’s net sales worldwide from 1993 to 2019, Statista (Nov. 23, 2020),

https://www.statista.com/statistics/268465/consolidated-sales-of-puma-worldwide-since-1993/.

        108.     Statista reports that “German sportswear company Puma generated around 5.2

billion euros from worldwide sales of its footwear, apparel, and accessories in 2020. Consolidated

sales revenues have grown by more than 2.5 billion euros since 2014.”

        109.     Puma continued to expand and profit off its use of Roberts’s Roar Mark on more

and more of its merchandise.

        110.     As Puma expanded their use of Roberts’s Roar Mark, more friends, fans, and

professionals messaged and continue to message Roberts because they believe he is collaborating

with Puma based on Puma’s use of his Roar Mark.

        111.     Upon information and belief, Puma is still using the Mark on a variety of products

in commerce including without limitation its “Pivot Special Men’s Crewneck Sweatshirt”, “Pivot

Special Men’s Sweatpants”, “Pivot Special Men’s Shorts” “Black Fives Long Sleeve Tee”, “Black

Fives Hoodie”, “Colorblocked Men’s Basketball Crewneck”, “PUMA Hoops Men’s Basketball

Tee”, “PUMA Hoops Men’s Logo Tee”, “Triple Double Men’s Basketball Tank”, “PUMA Hoops



                                                  16
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 17 of 22




Men’s AOP Long Sleeve Tee” and other merchandise. See e.g., Exhibit 5. See generally,

https://us.puma.com/en/us/home (last visited Mar. 23, 2021).

       112.     Puma’s blatant infringement of Roberts’ aesthetic and signature Roar Mark is

irreparably harming Roberts.

       113.     Roberts is an independent artist who cannot match Puma’s massive supply chain

and distribution network.

       114.     Roberts sells merchandise in the high-end streetwear market, and uses limited

release of merchandise product (known as “drops”) to protect the value of his brand.

       115.     By flooding the market with its merchandise using an infringing mark, Puma is

threatening the value of Roberts’ brand.

       116.     Moreover, Puma has stolen Roberts’ ability to exercise creative control and

direction over his work.

                               FIRST CLAIM FOR RELIEF
                       Trademark Infringement and Unfair Competition
                           Lanham Act § 43(a), 15 U.S.C. § 1125(a)

       117.     Roberts incorporates by reference each and every allegation contained above as

though fully set forth herein.

       118.     Defendant’s acts alleged herein are likely to cause confusion, mistake, or deception

among consumers or potential consumers as to the source or origin of Defendant’s products, and

the sponsorship or endorsement of those products and services by Roberts or as to the affiliation,

connection or association of Defendant or its products with Roberts or his products or activities.

       119.     Moreover, Roberts’s trademark is valid and entitled to protection.




                                                 17
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 18 of 22




       120.     The actions of Defendant thereby constitute trademark infringement, false

association, false and misleading representations and other acts of unfair competition in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       121.     Defendant’s actions have damaged and continue to damage Roberts.

                             SECOND CLAIM FOR RELIEF
                       Trademark Infringement and Unfair Competition
                             Lanham Act § 32, 15 U.S.C. § 1114

       122.     Roberts incorporates by reference each and every allegation contained above as

though fully set forth herein.

       123.     Roberts owns a valid and legally protectable trademark.

       124.     Defendant’s acts alleged herein use in commerce a reproduction, counterfeit, copy,

and/or colorable imitation of Roberts’s registered mark in connection with the sale, distribution,

and/or advertising or any goods or services on or in connection with which such use is likely to

cause confusion, mistake, or deception among consumers or potential consumers.

       125.     The actions of Defendant thereby constitute trademark infringement, false

association, false and misleading representations and other acts of unfair competition in violation

of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       126.     Defendant’s actions have damaged and continue to damage Roberts.

                            THIRD CLAIM FOR RELIEF
    Unfair Competition and Trademark Infringement Under New York Common Law

       127.     Roberts incorporates by reference each and every allegation contained above as

through fully set forth herein.

       128.     Roberts owns a valid and legally protectable trademark—the Roar Mark—which

he uses and advertises to identify his goods and services.


                                                18
                Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 19 of 22




         129.     The Roar Mark identifies Roberts as the source of goods and services marketed

under the mark and has come to represent the valuable goodwill owned by Roberts.

         130.     Roberts’s art shows, website, social media, and other promotional and marketing

efforts described herein also represent Roberts’s trade dress.

         131.     Defendant’s use of the Roar Mark and look and feel of some of the merchandise

create a likelihood of confusion among consumers.

         132.     Defendant’s has also misappropriated the skill, expenditure, and labors of Roberts

without Roberts’s permission.

         133.     This constitutes common law trademark infringement and unfair competition.

         134.     Defendant’s use of the Roar Mark was knowing, intentional, deliberate, and in bad

faith.

         135.     Roberts has been damaged by Defendant’s actions.

                               FOURTH CLAIM FOR RELIEF
                      New York Dilution Statute – N.Y. Gen. Bus. Law § 360

         136.     Roberts incorporates by reference each and every allegation contained above as

though fully set forth herein.

         137.     Roberts’s trademark—the Roar Mark—is distinctive and legally protected.

         138.     Defendant began use of the Roar Mark after Roberts’s creation and use of the Roar

Mark.

         139.     Defendant’s use of its substantially similar mark, without authorization from

Roberts, is likely to dilute the distinctive quality of Roberts’s trademark and to decrease the

capacity of the mark to identify and distinguish Roberts’s products and services, and likely to cause

harm to Roberts’s business and its reputation.



                                                  19
              Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 20 of 22




       140.      The acts alleged herein constitute trademark dilution in violation of New York Law,

whereby Roberts has been damaged.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Christophe Roberts requests the Court issue an order entering

judgment in his favor, and against Defendant Puma North America, Inc., and:

        1. Preliminarily and permanently enjoining Puma, its successors, officers, agents and

              employees, and anyone acting in active concert or participation with or at the behest

              or direction of any of them from:

              a. Using (including, but not limited to, in connection with the promotion, marketing,

                 advertising and sale of products or services) the Roar Mark or any colorable

                 imitation thereof, or any otherwise dilutive or confusingly similar mark in tis

                 advertising, marketing, promotions and otherwise including print, website, and

                 online;

              b. Copying Roberts’s Roar Mark merchandise and use including without limitations

                 to the ways in which Puma has done so in the past as set forth above;

              c. Doing any other act or thing likely to confuse, mislead or deceive others into

                 believing that Puma, or its products and services, are connected with, sponsored

                 by or approved by Roberts; and

              d. Engaging in any other activity constituting unfair competition with Roberts or

                 constituting infringement or dilution of Roberts’s rights in and to its Roar Mark

                 trademark and other intellectual property.

        2. Permanently enjoining Puma from its unauthorized use of the Roar Mark;




                                                  20
   Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 21 of 22




3. Ordering that all merchandise, signage, advertisements, labels, prints, packages,

   wrappers, and receptacles in possession of Puma bearing the Roar Mark or any

   colorable imitation thereof be destroyed, and that such symbols be removed from all

   Internet websites, online advertising, marketing, promotions or other online materials,

   pursuant to 15 U.S.C. § 1118;

4. Ordering Puma, pursuant to 15 U.S.C. § 1116(a), to file with the Court and serve on

   Roberts’s counsel within thirty (30) days after service of the injunction, a written

   report, sworn under oath, setting forth in detail the manner and form in which Puma

   has complied with the injunction;

5. Awarding damages for Puma’s violation of the Lanham Act through unauthorized use

   of the Roar Mark in an amount to be determined at trial;

6. Directing an accounting to determine Puma’s profits resulting from its unlawful

   activities;

7. Awarding Roberts compensation for any and all damages, injury, or harm pursuant to

   15 U.S.C. § 1117 and New York law;

8. Ordering full restitution and/or disgorgement of all profits and benefits that may have

   been obtained by Roberts as a result of Puma’s wrongful conduct pursuant to 15

   U.S.C. § 1117;

9. Awarding Roberts punitive and exemplary damages;

10. Awarding Roberts’s attorneys’ fees and costs against Puma inter alia, pursuant to 15

   U.S.C. § 1117 and New York law; and

11. Ordering or awarding any other such relief that the Court deems just and proper.




                                       21
             Case 1:21-cv-02559 Document 1 Filed 03/25/21 Page 22 of 22




                                   REQUEST FOR JURY TRIAL

         Roberts respectfully requests a trial by jury on all issues so triable.

Dated:           March 24, 2021
                 New York, New York

                                                         Respectfully submitted,


                                                         ROMANO LAW PLLC



                                                         By: /s/ Siddartha Rao
                                                                Siddartha Rao
                                                                Molly Mauck
                                                         55 Broad Street, 18th Floor
                                                         New York, New York 10004
                                                         Phone: (212) 865-9848
                                                         Email: sid@romanolaw.com
                                                                molly@romanolaw.com

                                                         Attorneys for Plaintiff Christophe Roberts




                                                   22
